United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.B., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
FINANCE & ACCOUNTING SERVICE,
Indianapolis, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-483
Issued: June 15, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 4, 2012 appellant, through her attorney, filed a timely appeal from the
November 30, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP),
which affirmed the denial of her claim for a recurrence of disability. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she sustained a recurrence of disability on
October 6, 2009 causally related to her October 14, 2008 employment injury.
On appeal appellant’s attorney contends that OWCP’s decision was contrary to fact and
law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case was previously before the Board. In a decision dated June 9, 2011, the Board
affirmed OWCP’s July 13, 2010 decision, finding that appellant did not meet her burden of proof
to establish that she sustained a recurrence of disability on October 6, 2009 causally related to
her October 14, 2008 employment injury.2 The facts of the case, as set forth in the prior
decision, are incorporated by reference.
By letter dated September 20, 2011, appellant, through her attorney, requested
reconsideration and submitted additional evidence.
In an April 12, 2010 report, Dr. Thomas Haher, a Board-certified orthopedic surgeon,
diagnosed herniated disc cervical no myelopathy and neck pain. He indicated that the date of
injury was October 14, 2008 and opined that appellant’s percentage of temporary impairment
was 100 percent.
In a March 4, 2011 magnetic resonance imaging (MRI) scan of the cervical spine report,
Dr. Christopher Vaughn, a Board-certified radiologist, diagnosed degenerative changes of the
cervical spine, small right foraminal disc protrusion at C3-4, disc osteophyte complex at C5-6,
three to four millimeter central disc protrusion at C6-7 and mild-to-moderate left-sided neural
foraminal narrowing due to facet arthropathy at C7-T1.
Appellant also resubmitted the following evidence: two x-ray reports dated October 2,
2009; a November 6, 2009 MRI scan of the cervical spine; and a March 7, 2011 report by
Dr. Walter H. Short, a Board-certified orthopedic hand surgeon.
By decision dated November 30, 2011, OWCP denied modification of the prior decision,
finding that the evidence submitted did not establish that appellant sustained a recurrence of
disability on October 6, 2009 causally related to the employment injury.
LEGAL PRECEDENT
A person seeking benefits under FECA3 has the burden of establishing the essential
elements of her claim. A recurrence of disability means an inability to work after an employee
has returned to work, caused by a spontaneous change in a medical condition which has resulted
from a previous injury or illness without an intervening injury or new exposure to the work
environment that caused the illness.4 A person who claims a recurrence of disability due to an
accepted employment-related injury has the burden of establishing by the weight of the
substantial, reliable and probative evidence that the disability for which she claims compensation
is causally related to the accepted injury. This burden of proof requires that an employee furnish
medical evidence from a physician who, on the basis of a complete and accurate factual and
2

Docket No. 10-2175 (issued June 9, 2011). OWCP accepted that on October 14, 2008 appellant, then a 51-yearold accounting technician, sustained right bicipital tenosynovitis and right Gamekeeper’s thumb.
3

5 U.S.C. §§ 8101-8193.

4

See R.S., 58 ECAB 362 (2007); 20 C.F.R. § 10.5(x).

2

medical history, concludes that the disabling condition is causally related to the employment
injury and supports that conclusion with sound medical reasoning.5 Where no such rationale is
present, medical evidence is of diminished probative value.6
ANALYSIS
OWCP accepted appellant’s claim for right bicipital tenosynovitis and right
Gamekeeper’s thumb. The issue is whether appellant established that she was totally disabled
commencing October 6, 2009 due to her October 14, 2008 employment injury.
OWCP did not accept a cervical condition causally related to appellant’s October 14,
2008 employment injury. Although Drs. Haher and Vaughn provided firm diagnoses, they
provided medical reports regarding a cervical condition. The issue here is a recurrence of the
accepted medical conditions. Thus, these medical reports are immaterial in nature.
The two x-ray reports dated October 2, 2009, the November 6, 2009 MRI scan and the
March 7, 2011 report from Dr. Short were previously considered and found insufficient to
establish appellant’s claim.
The Board finds that the evidence submitted by appellant does not provide adequate
rationale to show a spontaneous change in her medical condition which has resulted from the
October 14, 2008 employment injury nor a change in the nature and extent of the injury-related
condition. Therefore, appellant did not meet her burden of proof to establish disability as a result
of a recurrence.
On appeal appellant’s attorney contends that OWCP’s decision was contrary to fact and
law. For the reasons stated above, the Board finds the attorney’s argument is unsubstantiated.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that she sustained a recurrence of
disability on October 6, 2009 causally related to her October 14, 2008 employment injury.

5

See I.J., 59 ECAB 408 (2008); Nicole Bruso, 33 ECAB 1138, 1140 (1982).

6

See Michael Stockert, 39 ECAB 1186, 1187-88 (1988); Ronald C. Hand, 49 ECAB 113 (1997).

3

ORDER
IT IS HEREBY ORDERED THAT the November 30, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 15, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

